RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 06a0201p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                   X
                                                    -
 PARVEEN SINGH (04-4352) and AMANDEEP SINGH

                                      Petitioners, -
 (04-4353),
                                                    -
                                                    -
                                                        Nos. 04-4352/4353

                                                    ,
            v.                                       >
                                                    -
                                                    -
                                     Respondent. -
 ALBERTO R. GONZALES, Attorney General,

                                                    -
                                                   N
                             On Review of a Decision of the
                             Board of Immigration Appeals.
                            Nos. A43 927 846; A43 927 847
                                          Argued: March 16, 2006
                                    Decided and Filed: June 21, 2006
        Before: DAUGHTREY and GILMAN, Circuit Judges; RUSSELL, District Judge.*
                                             _________________
                                                  COUNSEL
ARGUED: Scott E. Bratton, MARGARET WONG & ASSOCIATES, Cleveland, Ohio, for
Petitioners. William C. Peachey, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent. ON BRIEF: Margaret W. Wong, MARGARET WONG & ASSOCIATES,
Cleveland, Ohio, for Petitioners. William C. Peachey, Ethan B. Kanter, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
                                             _________________
                                                 OPINION
                                             _________________
        RONALD LEE GILMAN, Circuit Judge. Parveen Singh and her daughter Amandeep, who
are both natives and citizens of India, petition for review of a decision by the Board of Immigration
Appeals (BIA) that denied their requests for discretionary relief and ordered them removed from the
United States. The BIA affirmed the decision of the immigration judge (IJ), who (1) found Parveen
removable because she had entered the United States on a visa procured through fraud, (2) imputed
the fraudulent conduct of Parveen and her husband to their then five-year-old daughter Amandeep,
and (3) denied Parveen and Amandeep any form of discretionary relief.

        *
         The Honorable Thomas B. Russell, United States District Judge for the Western District of Kentucky, sitting
by designation.


                                                         1
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                       Page 2


        In their petition for review, the Singhs argue that the BIA erred in denying them a hearing
at which they could develop the factual basis for their request for a discretionary waiver and in
imputing to Amandeep the fraudulent conduct of her parents. Because we conclude that the BIA’s
decision to impute to Amandeep the fraudulent conduct of her parents is an unreasonable
interpretation of the Immigration and Nationality Act (INA), we GRANT Amandeep’s petition for
review in order to set aside her removal on the basis of fraud and REMAND her case to the BIA for
a formal determination of whether she is removable as an alien who entered the United States
without valid documentation. On the other hand, we DISMISS both Parveen’s and Amandeep’s
challenges to the denial of discretionary relief because we lack jurisdiction to review the Attorney
General’s decision regarding such requests.
                                       I. BACKGROUND
A.     Factual background
        Surrinder Singh, the husband of Parveen and the father of Amandeep, entered the United
States in 1989 under a visa in the name of his deceased cousin, Lal Singh. Lal had passed away in
1988 shortly before appearing at the United States Embassy in India to receive his immigration visa.
Surrinder fraudulently assumed the identity of his deceased cousin and secured a visa that allowed
him to enter the United States.
        Following Surrinder’s admission into the United States, Surrinder obtained a divorce from
Parveen . They remarried in India shortly thereafter, with Surrinder assuming the name of Lal
Singh. The purpose of this second marriage was to obtain admission to the United States for
Parveen and Amandeep as the spouse and daughter, respectively, of a lawful permanent resident
(LPR). Parveen later admitted that she was aware of her husband’s plan to secure a visa for her and
for Amandeep, and that the three Singhs had entered the country “on false pretenses.” While
residing in the United States in 1994, the Singhs had a second child, Amaninder, who is a United
States citizen and not a part of these proceedings.
B.     Procedural background
       The government initiated removal proceedings against Parveen and Amandeep in June of
2001, asserting that both of them were removable under § 237(a)(1)(A) of the Immigration and
Nationality Act (INA), which is codified at 8 U.S.C. § 1227(a)(1). That provision allows aliens to
be removed who were inadmissible at the time of their entry into the United States under other
provisions of the INA, including the one establishing that aliens who obtained their immigrant visas
or admission “by fraud or by willfully misrepresenting a material fact” are inadmissible. 8 U.S.C.
§ 1182(a)(6)(C)(i). (Proceedings against Surrinder Singh are being handled separately by the
government.)
         In February of 2002, Parveen filed applications for adjustment of status, cancellation of
removal, and a waiver of excludability. The IJ addressed Parveen’s applications at a removal
hearing held in May of 2003. At the hearing, counsel for the Singhs conceded that they were
ineligible for cancellation of removal and adjustment of status, and also withdrew their request for
permission to depart the United States voluntarily. The IJ issued her decision at the conclusion of
the hearing, finding that Parveen and Amandeep were removable and that they were ineligible for
all the forms of relief that they had requested. As to the Singhs’ request for a discretionary waiver,
the IJ stated in her oral opinion:


       . . . [T]he Court would further note that given [the] chain of fraud and deception in
       which these parties have engaged for at least 10 years, if not more, that it is time to
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                       Page 3


       call a halt to this play which is being enacted in this courtroom and the Court would
       deny as a matter of discretion any applications having to do with discretionary relief.
The IJ then ordered the Singhs removed to India.
        Parveen and Amandeep appealed the IJ’s decision to the BIA, arguing that (1) they were both
statutorily eligible for a discretionary waiver under § 237(a)(1)(H) of the INA and that the case
should be remanded for further consideration of their entitlement to such a waiver, and (2) the
government had not met its burden of proving that Amandeep was inadmissible due to her parents’
fraud. The BIA, in a per curiam opinion, affirmed the IJ’s rulings on all aspects of the Singhs’
request for relief and dismissed the appeal. Relying on the Ninth Circuit’s decision in Senica v. INS,
16 F.3d 1013 (9th Cir. 1994), and its own decision in Matter of Aurelio, 19 I & N Dec. 458 (BIA
1987), the BIA “reject[ed] the argument that the parents’ fraudulent entry cannot be imputed to their
minor daughter, because the intent of the custodial parents has long been imputed to minor children
in immigration proceedings.” The BIA also “decline[d] to disturb the Immigration Judge’s finding
that [Parveen and Amandeep] are unworthy of a discretionary waiver under section 237(a)(1)(H).”
This timely petition for review of the BIA’s decision followed.
                                          II. ANALYSIS
A.     The BIA’s decision to impute to Amandeep the fraudulent conduct of her
       parents is an unreasonable interpretation of the INA
         Before delving into the governing statutes and caselaw, we pause briefly to highlight what
is at stake in the present case. The key issue, simply put, is whether Amandeep Singh will be
permanently barred from readmission to the United States because of imputed fraud. Amandeep was
charged as an alien who secured her admission via fraud or willful misrepresentation. See 8 U.S.C.
§ 1182(a)(6)(C)(i). In upholding that charge, the IJ and the BIA have imputed to Amandeep the
admittedly fraudulent conduct of her parents, even though that conduct occurred when Amandeep
was only five years old. As a result, Amandeep is deemed removable and, as an alien deported on
the basis of fraud, is likely to be forever barred from residing lawfully in the United States, even on
a student visa. See 8 U.S.C. § 1182(i)(1) (allowing the Attorney General to exercise discretion in
waiving inadmissibility under 8 U.S.C. § 1182(a)(6)(C)(i) only if the applicant is the spouse, son,
or daughter of a U.S. citizen or a LPR). Amandeep is not the “spouse, son or daughter” of a U.S.
citizen or a LPR, and the discretionary waiver under § 1182(i)(1) is therefore unavailable to her.
        This consequence could have been avoided had the Department of Homeland Security
charged Amandeep under § 212(a)(7)(A)(i) of the INA, which declares inadmissible any immigrant
who is not in possession of valid documentation as required by the immigration laws See 8 U.S.C.
§ 1182(a)(7)(A)(i). Had she been charged under the latter section, Amandeep would be eligible for
a waiver under § 212(k) of the INA, a provision that does not require a qualifying relative. See id.
§ 1182(k) (allowing the Attorney General to admit aliens inadmissible under § 1182(a)(7)(A)(i) in
certain instances). With the practical concerns underlying the present case in mind, we turn now to
our legal analysis.
       1.      Standard of review
         Two distinct standards govern our review of removal decisions by the BIA. We generally
review questions of law de novo, but “defer to the BIA’s reasonable interpretations of the INA.”
See Patel v. Gonzales, 432 F.3d 685, 692 (6th Cir. 2005). On the other hand, the factual findings
of the IJ are reviewed under the substantial-evidence standard, and we will not reverse those findings
“unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.
§ 1252(b)(4)(B); see also Hanna v. Gonzales, 128 F. App’x 478, 480 (6th Cir. 2005) (unpublished)
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                      Page 4


(applying this standard in reviewing an IJ’s decision that ordered the petitioner to be removed for
making a fraudulent misrepresentation in an adjustment-of-status application).
         The first question of law before us is whether the BIA’s decision to impute the fraudulent
conduct of Amandeep’s parents to Amandeep is a reasonable interpretation of the INA. In deciding
this question, we accord the BIA’s interpretation of the statute deference under Chevron U.S.A. Inc.
v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984). See INS v. Aguirre-Aguirre,
526 U.S. 415, 424 (1999) (holding that the BIA’s “construction of the statute [that] it administers”
is entitled to Chevron deference) (citation and quotation marks omitted). But our review of the
BIA’s decision, although “deferential toward [the] agency,” is not “a rubber stamp.” See Reed v.
Reno, 146 F.3d 392, 39 (6th Cir. 1998) (citation and quotation marks omitted).
       The Chevron two-step process requires the court to ask “whether the statute is silent or
ambiguous with respect to the specific issue before it; if so, the question for the court [is] whether
the agency’s answer is based on a permissible construction of the statute.” Aguirre-Aguirre,
526 U.S. at 424 (citation and quotation marks omitted). In the immigration context, moreover, “the
BIA should be accorded Chevron deference as it gives ambiguous statutory terms ‘concrete meaning
through a process of case-by-case adjudication.’” Id. at 425 (quoting INS v. Cardoza-Fonseca,
480 U.S. 421, 448-49 (1987)).
       2.      Congress did not directly speak to the elements needed to prove
               fraudulent entry under the INA
        In their brief before this court, the Singhs argue that the BIA’s decision to impute the
fraudulent conduct of parents to their minor children is invalid at both the first and the second steps
of the Chevron inquiry. They maintain that (1) the BIA’s interpretation of §§ 212(a)(6)(C)(i) and
237(a)(1)(A) of the INA (which are codified at 8 U.S.C. §§ 1182(a)(6)(C)(i) and 1227(a)(1)(A)) is
not entitled to Chevron deference because Congress spoke directly to the issue of fraud and willful
misrepresentation in securing admission to the United States, and (2) even if deference is owed, the
BIA’s construction of the relevant statutory provisions is unreasonable.
       Contrary to the Singhs’ argument, Congress did not directly address the elements required
to prove fraud or willful misrepresentation when it established that aliens who secure admission into
the United States using these disapproved methods have not been lawfully admitted. See 8 U.S.C.
§§ 1182(a)(6)(C)(i), 1227(a)(1)(A)). The first of these INA provisions states that aliens “who, by
fraud or willfully misrepresenting a material fact, . . . procure . . . a visa, other documentation, or
admission into the United States . . . [are] inadmissible.” Id. § 1182(a)(6)(C)(i). Section
1227(a)(1)(A) then declares that aliens who were inadmissible because of fraud or willful
misrepresentations are removable from the United States. Neither of these provisions refers to the
elements or the quantum of proof needed to establish fraud or willful misrepresentation, and the
Singhs have not pointed to any other provision of the INA that specifically controls this question.
         Instead, as the Singhs acknowledge, the absence of congressional guidance prompted the
BIA and the courts to set forth elements that the government must prove when it seeks to remove
or deny admission to aliens on the basis of fraud or willful misrepresentation. When the BIA
adopted “the commonly accepted legal sense” of fraud, for example, it began by observing that
“[t]he term ‘fraud’ is not defined by the [INA].” See Matter of G-G-, 7 I & N Dec. 161, 164 (BIA
1956) (holding that fraud consists “of false representations of a material fact made with knowledge
of its falsity and with intent to deceive the other party”); see also Forbes v. INS, 48 F.3d 439, 441-42
(9th Cir. 1995) (holding that the BIA must prove fraud by showing with “clear, unequivocal, and
convincing evidence that [the alien] procured his visa by willful misrepresentation of a material
fact”). The definition of fraud employed by the BIA thus constitutes a gloss on the statute developed
“through a process of case-by-case adjudication.” Cardoza-Fonseca, 480 U.S. at 448-49; see also
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                     Page 5


Chevron, 467 U.S. at 843 (explaining that the reviewing court should proceed to the second step of
the inquiry “if the statute is silent or ambiguous with respect to the specific issue”).
        Therefore, when the Singhs argue that the BIA’s decision to impute the fraudulent acts of
parents to their minor children violates “the plain language of the statute,” what they are actually
claiming is that the BIA’s imputation rule is inconsistent with its own definition of fraud, which
requires that aliens both know that their representations were false and specifically intend to deceive
the government. See Matter of G-G-, 7 I & N Dec. at 164 (setting forth the elements required to
prove fraud). This argument, however, does not demonstrate that Congress spoke directly either to
the level of knowledge required to prove fraud or, more precisely, to whether traditional elements
of fraud such as knowledge of falsity and intent to deceive can be imputed to a third party. We
therefore conclude that the BIA’s interpretation of the statutory scheme survives the first part of the
Chevron two-step inquiry.
       3.      Imputation of fraudulent conduct is an unreasonable extension of
               caselaw imputing intent to abandon or knowledge of ineligibility
        At the second step of the Chevron analysis, we must ask whether the BIA’s interpretation
of the immigration statutes “is based on a permissible construction of th[ose] statute[s].” Aguirre-
Aguirre, 526 U.S. at 424 (quoting Chevron, 467 U.S. at 843). We will defer to the BIA’s
interpretation of the statutes that it administers so long as that interpretation is “reasonable.” See
Patel, 432 F.3d at 692. In addressing whether the BIA’s decision to impute to Amandeep the
fraudulent conduct of her parents is a reasonable interpretation of the INA, both parties have focused
on the Ninth Circuit’s decision in Senica v. INS, 16 F.3d 1013, 1015-16 (9th Cir. 1994). We will
therefore discuss the factual and legal background of the Senica case in some detail.
        The petitioners in Senica were a mother (Maria) and her three minor children, all of whom
were natives of Mexico. 16 F.3d at 1014. Maria’s husband, Rodrigo, had obtained admission into
the United States on the basis of being the unmarried child of a LPR, even though he was in fact
married to Maria at the time. Id. Because the basis for his admission was false at the time that he
entered, Rodrigo was never a bona fide LPR. Id. Eight years after Rodrigo entered the country,
Maria and the children followed him. They gained admission as the spouse and children,
respectively, of a LPR. Maria later conceded, however, that she knew at the time of her admission
that Rodrigo had not been lawfully admitted and that she and her children were therefore ineligible
for admission on the basis of his LPR status. Id.
        The government initiated removal proceedings against the Senicas, alleging that they had
secured admission to the United States by fraud or willful misrepresentation. Id. Rodrigo died
during the proceedings, and Maria conceded that she and her children were removable. Id. She
sought on their behalf, however, a discretionary waiver that applies to immigrants who did not know
that they were ineligible for admission and who could not have discovered that ineligibility by
exercising “reasonable diligence.” Senica, 16 F.3d at 1014. Notably, the government “did
not pursue the fraud or willful misrepresentation charges as to the children.” Id. at 1014. Maria also
applied for relief under a predecessor of the current INA § 237(a)(1)(H)(i)(I), a provision that
permits the Attorney General to waive removal where the applicant is the parent of a LPR. Id. at
1014-15. An IJ granted the Senica children’s request for relief and, because they then qualified as
LPRs, also granted Maria’s derivative application for a waiver as the mother of three LPR children.
Id. at 1015.
       On appeal, the BIA reversed. The BIA first observed that the children’s eligibility turned
on whether they could have discovered their father’s fraudulent conduct through the exercise of
“reasonable diligence.” Id. That question, the Board held, should be answered with reference to
what Maria knew before entering the United States. Id. Relying on Board precedents holding that
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                     Page 6


the parents’ knowledge or state of mind could be imputed to their minor children, the BIA imputed
Maria’s knowledge that she was ineligible for admission to her minor children. It then denied the
children’s request for a discretionary waiver. Id. Maria’s derivative request for relief was also
denied because of the absence of a qualifying relative.
         The Ninth Circuit denied the Senicas’ petition for review. Senica, 16 F.3d at 1016. In doing
so, the court emphasized two factors, the first jurisprudential and the second practical. The first was
that, in imputing Maria’s knowledge to her minor children, the BIA had followed a line of its
precedents in which it had “imputed a parent’s knowledge or state of mind to a child.” Id. at 1015
(citing Matter of Aurelio, 19 I & N Dec. 458 (BIA 1987), and Matter of Zamora, 17 I & N Dec.
395 (BIA 1980)). In the court’s view, the decision of the BIA to impute the mother’s knowledge
of ineligibility to her children “was not a departure from its previous practice of imputing a parent’s
state of mind, or failure to reasonably investigate, to an unemancipated minor.” Senica, 16 F.3d at
1016. The court then explained in a parenthetical that “great deference is given to an agency’s
construction of its enabling statute in order to preserve consistency.” Id. (citing United States v.
Clark, 454 U.S. 555, 565 (1982)).
        The Ninth Circuit also emphasized the practical problem—what it called “the illogical
consequences”—that the BIA’s imputation rule sought to avoid. Concretely, a rule under which the
parents’ knowledge could not be imputed to their minor children might encourage parents to file
fraudulent applications on their behalf. The children, because they could not be charged with the
required state of mind, would then be eligible for a waiver and, if one were obtained, would make
the offending parent derivatively eligible for discretionary relief. “Such games,” the court warned,
“are not to be played within the confines of the immigration laws.” Id.
        We agree with the Singhs that Senica is distinguishable in material ways from the present
case. The most important distinction, already mentioned above, is that the government in Senica did
not seek to remove the Senica children by imputing their parents’ fraudulent conduct to them.
Senica, 16 F.3d at 1014. Instead, the issue in Senica was whether the children were eligible for a
discretionary waiver under INA § 212(k), for which they could qualify only by convincing the
Attorney General that their “exclusion was not known to, and could not have been ascertained by
[them through] the exercise of reasonable diligence” before they entered the United States. See id. at
1014 n.2 (quoting 8 U.S.C. § 1182(k)(1988)). Because the children had conceded their removability
“on the basis of entry without valid documents,” id. at 1014, the only issue before the Ninth Circuit
was whether the BIA had been correct “in imputing a parent’s knowledge to a child in considering
whether the child had knowledge of her ineligibility for admission to the United States.” Id. at 1015
(emphasis added).
        That is not the issue before us in the present case. Instead, the government seeks to remove
Amandeep on the basis of her parents’ fraudulent conduct despite her concession (like the children
in Senica) that she is removable under § 212(a)(7)(A)(i) of the INA because she did not possess
valid documentation when she entered the United States. See 8 U.S.C. § 1182(a)(7)(A)(i). We
believe, however, that imputing fraudulent conduct—which necessarily includes both knowledge
of falsity and an intent to deceive, see Matter of G-G-, 7 I & N Dec. at 164—is a far cry from
imputing knowledge of ineligibility for admission, which is the only type of imputation specifically
endorsed by the Ninth Circuit in Senica. Contrary to the government’s view, therefore, Senica is
not directly on point as to the outcome of the present case.
        Our reading of Senica is also consistent with the way that the Ninth Circuit itself has
interpreted that decision in the later case of Cuevas-Gaspar v. Gonzales, 430 F.3d 1013, 1021 (9th
Cir. 2005). One of the issues in Cuevas-Gaspar was whether the length of time that lawfully
admitted parents had resided in the United States could be imputed to their then-minor child, thus
satisfying the requirement that the applicant have resided continuously in the United States for seven
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                      Page 7


years to be eligible for cancellation of removal. The Ninth Circuit answered that question in the
affirmative, relying in part on its decision in Senica. That decision, the court said, “imputed a
parent’s knowledge or state of mind to the parent’s minor children with respect to grounds for
inadmissibility.” Id. at 1024-25; see also id. at 1025 (“We concluded [in Senica] that the BIA was
correct in imputing the parent’s knowledge of ineligibility for admission to the children.”). Senica
therefore stands only for the proposition that the BIA did not act unreasonably in imputing a
mother’s knowledge that she was ineligible for admission to the United States to her minor children.
        We find the BIA’s reliance on Matter of Zamora, 17 I & N Dec. 395 (BIA 1980), and Matter
of Aurelio, 19 I & N Dec. 458 (BIA 1987), to be equally misplaced. Zamora was a Mexican citizen
whose family had resided lawfully in the United States before his father’s serious illness prompted
the family to return to Mexico. He attempted to reenter the United States nine years after his family
had left the country. Id. at 395-96. Affirming the decision to exclude Zamora, the BIA held that
“the intent of the parents with regard to the departure (i.e., whether or not they, the parents, intend
to abandon their resident status) is imputed to the accompanying child . . . .” Id. at 397 (emphasis
added).
        We do not read Zamora as announcing a general rule that all kinds of intent can be imputed
from a parent to a child. And with good reason: imputing the intent to engage in a perfectly lawful
act—such as leaving the United States to return to one’s native country—is far different from
imputing the intent to commit fraud. Fraudulent conduct carries heightened moral and legal
culpability and is sanctioned both civilly (as an intentional tort) and criminally (by state and federal
laws). These strong civil and criminal sanctions, in turn, require proof of an intent to deceive. See
Pence v. United States, 316 U.S. 332, 338 (1942) (defining fraud to include “the intent to deceive”);
see also Matter of G-G-, 7 I & N Dec. at 164 (adopting the “intent to deceive” element). This is
precisely the type of intent that the BIA seeks to impute to Amandeep in the present case.
        As a general matter, however, not even a parent’s negligence is typically imputed to a minor
child. See International Union, United Auto., Aerospace and Agr. Implement Workers of America,
UAW v. Johnson Controls, Inc., 499 U.S. 187, 213-14 (1991) (White, J., concurring in part and
concurring in the judgment) (reciting the “general rule” that “parents’ negligence will not be
imputed to the[ir] children”). Imputing fraud is even further beyond the pale, as is evidenced by the
inability of either the BIA or the Attorney General to cite a single decision of the courts or an
administrative agency that supports this type of imputation. We therefore cannot uphold as
“reasonable” the BIA’s decision, rendered without explanation, to extend its precedents imputing
the lawful intent to abandon residency status to cover the markedly different imputation of an intent
to deceive.
        The Board’s decision in Matter of Aurelio, 19 I. & N. Dec. at 459, likewise provides little
support for the imputation decision in the present case. In Aurelio, the named appellant was a
Filipino immigrant who had obtained a visa for herself, her husband, and her son based on her
father’s United States citizenship. Id. Her right to a visa was extinguished, however, when her
father died approximately one year before the visa issued. As aliens who had sought entry without
valid documentation, the Aurelios were deemed removable. They sought waivers under § 212(k)
of the INA. The BIA affirmed the IJ’s decision to deny the waivers, holding that the IJ had correctly
determined that the appellant “should have ascertained in the exercise of reasonable diligence the
impact of her father’s death on her eligibility for an immigrant visa.” Id. at 462. “Reasonable
diligence,” the Board ruled, included understanding the legal significance of the father’s death even
though, as “people living in remote Philippine villages,” the Aurelios otherwise had no knowledge
of the United States’ immigration laws. Id. at 463.
        The BIA did not once mention in its opinion in Aurelio that the appellant’s knowledge of her
ineligibility for a visa had been imputed to her son. As the Ninth Circuit later explained, “the Board
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                      Page 8


did not address the status of the son separately from that of his mother, thereby at least impliedly
imputing her failure to investigate to him[.]” Senica, 16 F.3d at 1016 (emphasis added). This
implicit articulation of an imputation rule might have provided some support for the BIA’s
subsequent decision to impute knowledge of ineligibility in Senica, but it does not control in the
present case. As we read Aurelio, therefore, the only possible imputation was of the appellant’s
“failure to investigate” her continued eligibility for the visa, see id., or of her presumed knowledge
of the relevant American immigration laws. Aurelio simply does not speak to the factual setting
before us. The BIA’s decision in the present case, far from constituting an application of well-
settled precedent, is thus a marked extension of the principles underlying cases that are both
factually and legally distinguishable.
        Rather than flowing naturally from its prior precedents, the BIA’s decision to impute
fraudulent conduct to Amandeep is in tension with the normally stringent scrutiny to which the BIA
subjects allegations of fraud that potentially lead to a permanent bar from admission into the United
States. See Matter of Y-G-, 20 I. & N. Dec. 794, 797 (BIA 1994) (holding that the BIA would
“‘closely scrutinize’ the factual basis for a possible finding of excludability under [§ 212(a)(6)(C)(i)
of the INA], since such a finding may perpetually bar the applicant from admission”) (quoting
Matter of Shirdel, 19 I. & N. Dec. 33, 35 (BIA 1984) (announcing the same level of scrutiny under
a precursor to that provision)). “Close[] scrutin[y]” of the allegations against Amandeep’s parents
would undoubtedly establish that they committed fraudulent acts in securing admission to the United
States and are therefore subject to a permanent bar. In contrast, the decision to remove Amandeep
on the basis of acts that she herself did not commit—and by implication, on the basis of knowledge
and intent that she did not have—cannot withstand the close scrutiny that the BIA’s own precedents
demand.
        The government also defends the BIA’s decision on the strength of the policy concerns
articulated by the Ninth Circuit in Senica. As explained above, the Senica court was concerned that
a holding contrary to the one reached by the BIA would provide aliens with an incentive to file
fraudulent applications for admission on behalf of their children. The court reasoned that “the
parents would become at least derivatively eligible to remain in the United States by pointing out
that the children were innocent of the parents’ fraud.” 16 F.3d at 1016 (emphasis added). We find
the application of that reasoning to the present case unconvincing for two reasons.
        First, the Ninth Circuit failed to note the key distinction between becoming technically
eligible for discretionary relief and actually receiving the requested relief. Section 212(k) of the
INA, the provision at issue in Senica and the one that would apply to Amandeep in the absence of
the imputed fraud, makes plain that the decision to admit an otherwise inadmissible alien lies
squarely “in the discretion of the Attorney General.” 8 U.S.C. § 1182(k). In our view, parents who
submit fraudulent documents in the hope of securing admission through their children would not be
strong candidates for a favorable exercise of the Attorney General’s discretion. We therefore find
the Ninth Circuit’s concern over widespread manipulation of the application process to be
exaggerated.
        The second reason that we decline to apply Senica’s rationale here is that the BIA’s decision
in the present case leads to consequences just as “illogical,” if not more so, than those identified by
the Senica court. See 16 F.3d at 1016. Specifically, because the Singhs’ second child is a United
States citizen, they are already eligible for a waiver under § 237(a)(1)(H) of the INA, which provides
discretionary relief for a “spouse, parent, son, or daughter of a citizen of the United States . . . .”
8 U.S.C. § 1227(a)(1)(H). But Amandeep does not have a qualifying relative, and therefore remains
ineligible for relief under that provision. In other words, Amandeep could be permanently barred
from readmission to the United States at the same time that her parents—the perpetrators of the
fraudulent acts in the first place—would retain the possibility of securing discretionary relief. This
scenario, in which the person innocent of the fraudulent conduct suffers consequences more severe
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                       Page 9


than those who actually committed the fraud, strikes us as not only “illogical,” but downright unfair.
We therefore do not believe that the policy concerns identified by the Ninth Circuit save the BIA’s
otherwise unreasonable decision to impute the fraudulent conduct of Amandeep’s parents to
Amandeep herself.
        To sum up, we conclude that the BIA’s history of imputing parents’ knowledge of their
ineligibility for admission or their intent to abandon LPR status to their minor children does not
establish a reasonable basis for imputing fraudulent conduct to those children. Accordingly, we
grant Amandeep Singh’s petition for review insofar as it challenges her removability under
§ 212(a)(6)(C)(i) of the INA, and remand her case to the BIA for a formal determination of
removability under § 212(a)(7)(A)(i). See INS v. Ventura, 537 U.S. 12, 16-17 (2002) (per curiam)
(holding that the proper course in immigration proceedings is generally to remand the matter to the
BIA “for additional investigation or explanation”) (citation and quotation marks omitted). The BIA,
in making this determination, of course remains free to accept Amandeep’s concession that she is
removable because she was inadmissible at the time of entry.
B.      This court lacks jurisdiction to review the BIA’s refusal to exercise its discretion
        in favor of the Singhs
        The remaining issue in this case is whether we have jurisdiction over the Singhs’ challenges
to the refusal of the Attorney General to grant them discretionary relief. Specifically,
§ 242(a)(2)(B)(ii) of the INA, codified at 8 U.S.C. § 1252(a)(2)(B)(ii), deprives courts of appeals
of “jurisdiction to review . . . any . . . decision or action of the Attorney General or the Secretary of
Homeland Security the authority for which is specified [under Title II of the INA] to be in the
discretion of the Attorney General or the Secretary of Homeland Security.”
         The question then becomes whether the waiver sought by the Singhs is of the type described
in this statutory section. Parveen and Amandeep sought relief from removal under § 237(a)(1)(H),
a provision within Title II of the INA. That provision commits to the Attorney General the
discretionary decision of whether to waive removal despite the fact that the alien was “inadmissible”
under the immigration laws at the time of entry into the United States. 8 U.S.C. § 1227(a)(1)(H)
(“The provisions of this paragraph relating to the removal of aliens within the United States on the
ground that they were inadmissible at the time of admission as aliens . . . may, in the discretion of
the Attorney General, be waived . . . .”). (Emphasis added.)
         The Ninth Circuit appears to be the only court of appeals that has addressed the question of
whether discretionary-waiver decisions under § 237(a)(1)(H) are reviewable. See San Pedro v.
Ashcroft, 395 F.3d 1156, 1157-58 (9th Cir. 2005). In San Pedro, the petitioner, a native of the
Phillipines, conceded that he was removable, but requested cancellation of removal and a waiver
under § 237(a)(1)(H). Id. at 1157. The IJ first held that San Pedro was statutorily ineligible for the
waiver because he did not possess an immigrant visa or an equivalent document, which is “a
threshold requirement” under the statute. Id. In an alternative holding, the IJ assumed San Pedro’s
eligibility, but concluded that he “did not merit a favorable exercise of discretion” because “the
unfavorable factors in the record outweigh the favorable.” Id. San Pedro then filed a petition for
review of the IJ’s decision that denied him the discretionary waiver.
        The Ninth Circuit distinguished between two types of decisions that the immigration courts
make when faced with waiver requests under § 237(a)(1)(H). First, the immigration courts must
decide whether the alien has satisfied the statutory prerequisites—that is, whether the alien is
statutorily eligible for relief. Because such eligibility is a legal question that does not involve the
exercise of executive discretion, the Ninth Circuit held that it had jurisdiction to review adverse
determinations of statutory eligibility. San Pedro, 395 F.3d at 1157.
Nos. 04-4352/4353 Singh et al. v. Gonzales                                                    Page 10


         The second type of decision arises only after an alien has established his or her statutory
eligibility. In such cases, “the ultimate authority whether to grant [the waiver] rests entirely in the
discretion of the Attorney General.” Id. (citation omitted) (alteration in original). This purely
discretionary decision, unlike the determination of statutory eligibility, cannot be reviewed by the
courts of appeals. Id. at 1157-58 (“[W]e have jurisdiction only to review the statutory eligibility
elements under § 237(a)(1)(H) and lack jurisdiction to review discretionary denial of the waiver.”);
see also Alop v. Ashcroft, 121 F. App’x 248, 249 (9th Cir. 2005) (unpublished) (following San Pedro
and holding that it lacked jurisdiction over a petition to review the BIA’s denial of a discretionary
waiver under § 237(a)(1)(H)).
        We are persuaded by the analytical framework set forth by the Ninth Circuit in San Pedro,
and will adopt and apply it in the present case. Under that framework, we lack jurisdiction to review
the denial by the BIA of the Singhs’ request for a § 237(a)(1)(H) waiver. Specifically, neither the
IJ nor the BIA questioned that Parveen and Amandeep were statutorily eligible for relief under
§ 237(a)(1)(H). The IJ instead ruled, and the BIA agreed, that the Singhs had engaged in a “chain
of fraud and deception” and were therefore not worthy of the favorable exercise of discretion. This
decision embodies the kind of “pure” discretion, “unguided by legal standards,” that Congress has
expressly precluded aliens from challenging in a petition for review. See San Pedro, 395 F.3d at
1157 (citation omitted). We therefore dismiss, for lack of jurisdiction, both Parveen’s petition for
review and that portion of Amandeep’s petition that challenges the denial of a discretionary waiver
from removal.
                                        III. CONCLUSION
        For all of the reasons set forth above, we GRANT Amandeep’s petition for review in order
to set aside her removal on the basis of fraud and REMAND her case to the BIA for a formal
determination of whether she is removable as an alien who entered the United States without valid
documentation. We also DISMISS both Parveen’s and Amandeep’s challenges to the denial of
discretionary relief because we lack jurisdiction to review the Attorney General’s decision regarding
such requests.